Exhibit 10.3
AMENDMENT
Dated as of January 27, 2009
to
PROMISSORY NOTES
Dated as of January 31, 2008
          THIS AMENDMENT (“Amendment”) is made as of January ___, 2009 by and
among XATA CORPORATION, a Minnesota corporation (the “Maker”), and each of the
holders set forth below (the “Holders”) of the Notes (as hereinafter defined).
Defined terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Notes.
          WHEREAS, the Maker has issued to the Holders (i) its Senior
Subordinated Promissory Notes dated January 31, 2008 in the aggregate principal
amount of $1,475,000, with interest thereon, and (ii) its Senior Subordinated
Convertible Promissory Notes dated January 31, 2008 in the aggregate principal
amount of $525,000, with interest thereon, all as more fully set forth on
Schedule A hereto (each a “Note” and collectively, the “Notes”): and
          WHEREAS, the Maker and the Holders have agreed to extend the Maturity
Date of the Notes from January 31, 2009 to February 18, 2009 on the terms and
conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Maker and the Holders agree as follows:
          1. Amendments to Notes. The Notes are hereby amended deleting the date
“January 31, 2009” is the first unnumbered paragraph of the Notes and inserting
“February 18, 2009” in lieu thereof.
          2. Representations and Warranties of the Maker. The Maker hereby
represents and warrants that this Amendment and the Notes as amended hereby
constitute legal, valid and binding obligations of the Maker and are enforceable
against the Maker in accordance with their terms.
          3. Reference to and Effect on the Notes.
          (a) Upon the effectiveness of Section 1 hereof, each reference to the
Notes in the Purchase Agreement and the Subordination Agreements shall mean and
be a reference to the Notes as amended hereby.
          (b) Except as specifically amended above, the Notes and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 



--------------------------------------------------------------------------------



 



          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right power or remedy of the Holders, nor
constitute a waiver of any provision of the Notes or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
          4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
          5. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
          6. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
day and year first above written.

          Maker:  XATA CORPORATION
      By:   /s/ Mark Ties         Name:   Mark Ties        Title:   Chief
Financial Officer      Holders:  PLATINUM EQUITY CAPITAL PARTNERS, L.P.

PLATINUM EQUITY CAPITAL PARTNERS-A, L.P.

PLATINUM EQUITY CAPITAL PARTNERS-PF, L.P.


  By:   Platinum Equity Partners, LLC, their general partner         By:  
Platinum Equity Investment Holdings, LLC,
its senior managing member         By:   /s/ Mary Ann Sigler         Name:  
Mary Ann Sigler        Title:   Vice President       
PLATINUM TRANSPORTATION PRINCIPALS, LLC

  By:   Platinum Equity Investment Holdings, LLC,
its senior managing member         By:   /s/ Mary Ann Sigler         Name:  
Mary Ann Sigler        Title:   Vice President     

[Signature Page to Amendment to Promissory Notes]

 



--------------------------------------------------------------------------------



 



SCHEDULE A

                      Principal Amount     Principal Amount of       of Senior  
  Senior Subordinated       Subordinated     Convertible   Holder   Notes    
Notes  
 
               
Platinum Equity Capital Partners, L.P.
  $ 867,921.06     $ 308,921.06  
 
               
Platinum Equity Capital Partners-A, L.P.
    238,439.83       84,868.41  
 
               
Platinum Equity Capital Partners-PF, L.P.
    162,139.11       57,710.53  
 
               
Platinum Transportation Principals, LLC
    206.500.00       73.500.00  
 
           
 
               
 
  $ 1,475,000.00     $ 525,000.00  

 